FOR IMMEDIATE RELEASE Smithfield Foods Reports Record Second Quarter Results SMITHFIELD, Virginia (December 9, 2010)—Smithfield Foods, Inc. (NYSE: SFD) today reported record fiscal 2011 second quarter results. Highlights · Net income was $143.7 million, or $.86 per diluted share, an improvement of $170.1 million from the second quarter of fiscal 2010 · Consolidated operating profit improved $276.3 million versus a year ago o Pork segment operating profit increased $15.2 million, or 8.8% § Fresh pork operating profit improved $69.1 million, or 156% § Packaged meats results remained strong at $75.5 million, or $.12 per pound § Pork segment produced record second quarter earnings for the third consecutive fiscal year o Hog Production segment operating profit increased $273.0 million o International segment results improved $1.1 million · Consolidated sales increased 11.4% to $3.0 billion from last year · Fundamentals remained strong in all operating segments during the quarter o Pork cutout reached record highs o Export demand remained strong o Pork in cold storage continued to decline year over year o Total breeding herd remained historically low · Repurchased $204 million of 2011 notes in quarter and an additional $318 million subsequent to quarter end Following are the company’s sales, operating profit (loss) and margin by segment (dollars in millions): Three Months Ended Six Months Ended October 31, November 1, October 31, November 1, Sales: Pork Fresh Pork $ Packaged Meats Total Pork Hog Production International Other Total segment sales Intersegment ) Consolidated $ Operating profit (loss) and margin %: Pork Fresh Pork $ 10
